Citation Nr: 1646241	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  06-17 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for varicose veins, to include as secondary to service-connected left knee disability.

2.  Entitlement to service connection for a left shoulder disability including as secondary to a service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1988 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2015, the Veteran and his wife testified before the undersigned Veterans Law Judge at the RO.  The claims file contains a transcript of the hearing.

These matters were previously before the Board in March 2015.  The Board remanded the above-listed claims for further development, to include additional notice, obtaining additional medical records, and obtaining VA examinations and nexus opinions.  The Board finds substantial compliance with its remand instructions with respect to the varicose veins claim, so it may proceed to the merits of that claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  As discussed in the remand section, further development is necessary on the left shoulder claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's varicose veins were not incurred in and are not related to his active service.  His varicose veins were not caused or aggravated by any of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for varicose veins, including as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In September 2015, the Veteran had a hearing before the undersigned VLJ in which he provided testimony and argument on the issues currently on appeal.  The undersigned VLJ specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to the existence of evidence that would help the Veteran's claim.  Neither the Appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in October 2009 prior to the initial adjudication of his claims in December 2009.  Thereafter, notice was provided on multiple occasions including, most recently, in April 2016 in compliance with the Board's March 2016 remand instructions.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  VA satisfied its duties to notify the Veteran.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record or that VA could not obtain because the Veteran did not provide an authorization for release of the identified records.  See, e.g., March 2016 Board Remand (directing RO to seek to obtain authorization for release of private records); April 2016 VA Notice Letter (Standard Letter 5103 attaching authorization form for release of medical records).  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

VA also satisfied its duty to obtain a medical examination.  VA has provided the Veteran with an examination to evaluate the condition being decided to obtain the necessary medical opinions.  The June 2016 examination and opinions are adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Neither the Veteran nor his representatives have argued that the June 2016 examinations and/or opinions are inadequate.  See October 2016 Appellant's Post-Remand Brief (restating general principles of law but not alleging or identifying any inadequacy in the June 2016 VA examinations and opinions).

The current record is sufficient to make a determination regarding service connection with respect to the Veteran's claim, therefore VA has no obligation to obtain further medical examinations or opinions in connection with those claims.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Merits of the Claim

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

Provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  However, varicose veins are not listed as a chronic disease under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply in the instant case.  

For disabilities that are not listed as chronic, under 38 C.F.R. § 3.309(a), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).



III.  Service Connection:  Varicose Veins

The Veteran seeks entitlement to service connection for varicose veins, to include as secondary to service-connected left knee retropatellar pain syndrome associated with a left mid femur exostosis and residuals of a crush injury.

The Veteran has been diagnosed with varicose veins and had a left leg injury in service, so the only remaining issue with respect to direct service connection is a nexus between the in-service injury and the current disability.  See Shedden, 381 F.3d at 1167; see also June 2016 VA Examination (diagnosing varicose veins and recounting in-service medical history including crush injury to leg).  With respect to secondary service connection, the remaining element is an etiological relationship between the left knee disability and the varicose veins.  Specifically, the determinative question is whether the left knee disability caused or aggravated (worsened) the varicose veins.  Buckley, 12 Vet. App. at 84; Allen, 7 Vet. App. 439.

The Veteran has offered his own etiological opinion, but the record contains no indication that the Veteran has the specialized education, training, or experience needed to determine the etiology of his current varicose veins.  While the Veteran is competent to report (1) symptoms observable to a layperson; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the correct diagnosis or etiology of a complex condition like varicose veins.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the etiology of his current disability.  See, e.g., Jandreau, 492 F.3d at 1377.  Therefore, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

On the issue of etiology, the only competent medical evidence of record directly addressing the question is that provided by the June 2016 VA examiner.  The examiner took a complete medical history, reviewed the claims file, conducted a thorough physical examination of the Veteran, and concluded that the Veteran's current varicose vein disability was less likely than not incurred in or caused by his active service.  The examiner explained that the service treatment records contain "no evidence of vascular injury of the lower extremities at the time when [the Veteran] had a crush injury to the lower extremities."   He went on to note that the onset of the varicose veins occurred in 2001, many years after the Veteran's discharge.  See June 2016 VA Examination (also noting no documentation of varicose veins at separation examination); see also September 2015 Board Hearing Tr. at 27 (documenting Veteran's testimony that he first noticed varicose veins "maybe almost 10 years ago now").  Further, the examiner indicated that the medical literature does not support that the knee condition causes or aggravates the varicose veins.

In short, the opinion is well-grounded in the facts, is thoroughly reasoned, and, so, is quite persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran has undergone a number of other VA examinations with respect to his lower extremity disabilities as well.  None of the VA examinations related the Veteran's varicose veins to his active service or to any of his other service-connected disabilities.  For example, the March 2012 VA examination identified a left ankle condition, a left hip/thigh condition, left knee condition, and scars, but did not indicate varicose veins were pertinent to the examinations.  The examiner specifically noted, with respect to each of those identified conditions, that there were not "any other pertinent physical findings, complications, conditions, signs and/or symptoms related to [the lower extremity conditions diagnosed by the examiner]."  This provides some additional probative weight against the Veteran's claim, particularly with respect to the secondary aspect.

The fact that the condition had onset many years after service also has some probative weight against the direct service connection portion of the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (permitting consideration of delay in reporting symptoms).

There are no competent etiological opinions in support of the Veteran's claim on either a direct or secondary basis.

The greater weight of the evidence, particularly including the June 2016 VA examination and opinions, is against finding any nexus between the Veteran's active service or service-connected disabilities and his varicose veins.  On this record, the Board finds that the Veteran's current varicose vein disability is not etiologically related to the Veteran's active service, was not caused by his service-connected disabilities, and was not aggravated by his service-connected disabilities.  Entitlement to service connection is not warranted on either a direct or secondary basis.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  


ORDER

Entitlement to service connection for varicose veins, to include as secondary to service-connected left knee retropatellar pain syndrome associated with a left mid femur exostosis and residuals of a crush injury, is denied.


REMAND

Pursuant to the Board's March 2016 remand, the RO scheduled an examination for the Veteran with respect to his left shoulder.  The opinion obtained with respect to secondary service connection is inadequate.  The opinion does not address both causation and aggravation.  See Buckley, 12 Vet. App. at 84; Allen, 7 Vet. App. 439; 38 C.F.R. § 3.310.  Moreover, the examiner did not discuss the private physician's July 2015 diagnosis of impingement syndrome, but indicated all of his nexus opinions related to arthritis (which the examiner did not diagnose).  Further, the examiner stated that the inconsistencies in the Veteran's self-report of his medical history rendered "the exam report unreliable."  This statement is ambiguous with respect to whether the entire examination is unreliable or whether only the reported history was unreliable.  Clarification would be helpful to the Board. 

The Veteran has the right to compliance with the Board's March 2016 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When there is not compliance, the Board has a duty to ensure compliance.  Id.  To that end, the matter is again remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the Puget Sound VA Health Care System since April 2016.

2.  Only after obtaining the above VA records, then the entire claims file should be reviewed by the examiner who examined the Veteran in June 2016 for the purpose of obtaining an addendum opinion (or another medical professional if that person is no longer available).  A new examination is not required, unless it is deemed needed.  

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner should address the following:

a.  Is it at least as likely as not (probability of at least 50 percent) that any left shoulder disability identified in the historical or current medical record (including, but not limited to, impingement syndrome) was caused by the Veteran's service-connected right shoulder disability?

b.  If the examiner provides a negative response to (b), is it at least as likely as not (probability of at least 50 percent) that any left shoulder disability identified in the historical or current medical record (including, but not limited to, impingement syndrome) is aggravated by the Veteran's right shoulder disability?

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

c.  State whether the statement in the examiner's June 2016 VA examination report that "the exam report [is] unreliable" refers to the entire report or only to the Veteran's self-report of his medical history.  The examiner should provide any additional clarification or alternative explanation of the statement that he feels is necessary for accuracy and a complete understanding of his opinion.
 
3.  After completing the above, and any other development deemed necessary, readjudicate, based on the entirety of the evidence, the Veteran's claim of entitlement to service connection for a left shoulder disability.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


